POLICE PENSION AND RETIREMENT BOARD — OPERATING EXPENSES The State Insurance Commission must retain two percent (2%) of all funds allocated and disbursed annually to the Police Pension and Retirement System for the use of the Police Pension and Retirement Board for the purpose of paying necessary operating expenses. Accordingly, the State Insurance Commission should retain two percent (2%) of $1,500,000.00 to be allocated to the Police Pension and Retirement System in the year 1974 and two percent (2%) of $1,750,000.00 to be allocated to the Police Pension and Retirement System for each and every year thereafter, assuming taxes are collected in a sufficient amount to so allow.  The Attorney General has considered your opinion request wherein you ask, in effect, how the funds provided by Section l(E) of Senate Bill 620, 1974 Legislature, to be retained by the Police Pension and Retirement Board for necessary operating expenses are to be computed.  As stated in your letter, 36 Ohio St. 312.1 [36-312.1](b) (1973) provides in relevant part: "Three-fourths (3/4) of seventy-five percent (75%) of the four percent (4%) taxes collected on premiums by insurance companies, other than fire insurance companies, on liability and property damage and burglary and theft insurance in this state shall be allocated and disbursed annually to the Police Pension and Retirement System . . . ." This section further provides that not more than $1,500,000.00 of such taxes collected in the year 1974 and not more than $1,750,000.00 in each and every year thereafter shall be allocated and disbursed annually to the Police Pension and Retirement System, with all taxes collected in excess of the amounts provided to be paid to the credit of the General Revenue Fund of the State.  Senate Bill 620 passed by the 1974 Legislature, effective upon the signature of the Governor April 25, 1974, amends 11 Ohio St. 543 [11-543](c) (1973), providing in part as follows: "Two percent (2%) of the funds disbursed to the Board PoUce Pension and Retirement Board under the provisions of Section 36 Ohio St. 312.1 [36-312.1] of Title 36 of the Oklahoma Statutes shall be retained by the Board for the purpose of paying all necessary operating ex penses. At the close of each fiscal year, any surplus shall be transferred to the Police Pension and Retirement Fund. " (Emphasis added) The language above emphasized clearly designates that two percent (2%) of the funds actually disbursed to the Police Pension and Retirement System are to be retained by the Board for the purpose of paying operating expenses. Title 36 Ohio St. 312.1 [36-312.1](b) (1973) specifically provides that not more than $1,500,000.00 of taxes collected in the year 1974 and not more than $1,750,000.00 of taxes collected in each and every year thereafter shall be allocated and disbursed annually to the Police Pension and Retirement System. The intent of the Legislature to provide for two percent (2%) of that amount allocated and disbursed annually to the Police Pension and Retirement Board for the purpose of paying necessary operating expenses is clear.  The language of the statute being plain, clear and unambiguous, it must be afforded the meaning and effect intended by the Legislature. "Where the language of a statute is plain and unambiguous and the meaning is clear and unmistakable, there is no room for construction and no justification exists for interpretative devices to fabricate a different meaning." Watts v. Campbell, Okl., 450 P.2d 203.  It is, therefore, the opinion o the Attorney General that the State Insurance Commission must retain two percent (2%) of all funds allocated and disbursed annually to the Police Pension and Retirement System for the use of the Police Pension and Retirement Board for the purpose of paying necessary operating expenses. Accordingly, the State Insurance Commission should retain two percent (2%) of $1,500,000.00 to be allocated to the Police Pension and Retirement System in the year 1974 and two percent (2%) of $1,750,000.00 to be allocated to the Police Pension and Retirement System for each and every year thereafter, assuming taxes are collected in a sufficient amount to so allow.  (William Don Kiser)